Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158304(74)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  TIM EDWARD BRUGGER, II,                                                                             Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                   SC: 158304                                          Justices

  v                                                                COA: 337394
                                                                   Midland CC: 15-002403-NO
  MIDLAND COUNTY BOARD OF ROAD
  COMMISSIONERS,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of Scott Crouch to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on October 5, 2020, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 9, 2020
                                                                              Clerk